Watson, J.
Upon the foregoing papers this motion is granted. The counterclaim is dismissed on the ground that on the face thereof the court lacks jurisdiction of the subject matter. The plaintiff by commencing this action has appeared generally. This general appearance, however, does not deprive it of the right to attack the counterclaim (which is in the nature of an original action) for want of jurisdiction of the subject matter thereof, which objection can be raised at any stage of the action. Nor may such an appearance be construed as a waiver of plaintiff’s immunity from suit as a governmental agency.